United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, SCOTT AIR FORCE
BASE, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1465
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a March 2, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established greater than two percent permanent
impairment of the right upper extremity for which he previously received a schedule award.
FACTUAL HISTORY
On October 18, 2013 appellant, then a 62-year-old store associate, filed an occupational
disease claim (Form CA-2) alleging that his duties as a cashier caused his bilateral carpal tunnel
condition after he returned to work following his December 4, 2009 back, neck, and shoulder
injury. He stopped work on October 18, 2013.3 OWCP accepted the claim for bilateral carpal
tunnel syndrome and. It subsequently expanded the acceptance of the claim to include right index
trigger finger (acquired). OWCP authorized surgery for right carpal tunnel release and right trigger
finger release, which was performed on April 16, 2014.
On November 6, 2014 appellant filed a claim for a schedule award (Form CA-7).
In support of his schedule award claim, appellant submitted a November 20, 2014 report
from Dr. Neil Allen, a Board-certified internist and neurologist. Dr. Allen briefly noted
appellant’s medical and employment history and diagnosed bilateral carpal tunnel syndrome and
right acquired trigger finger. A physical examination revealed: no atrophy in either wrist; right
tenderness in distal carpal row and carpal tunnel region; left tenderness on the distal row palmar
surface; and negative Phalen’s and Tinel’s signs bilaterally. Regarding muscle strength, Dr. Allen
related that appellant was rated 5/5 for flexion, extension, radial deviation and ulnar deviation.
Grip and opposition strength was 4/5. A February 14, 2011 electromyography (EMG) study
showed no evidence of cervical radiculopathy or brachial plexopathy, mild bilateral focal median
wrist neuropathy, and no bilateral focal ulnar neuropathy. Dr. Allen opined that, according to
Table15-23 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),4 appellant had six percent permanent impairment of
each upper extremity due to his accepted bilateral carpal tunnel syndrome. He explained that the
rating was based on a QuickDASH disability score of 71 percent, a grade modifier of 1 for test
findings of conduction delay, a grade modifier of 1 for history of mild intermittent symptoms, and
a grade modifier of 3 for physical findings of weakness.
On March 20, 2015 Dr. Michael Hellman, an orthopedic surgeon serving as an OWCP
district medical adviser (DMA) reviewed Dr. Allen’s impairment rating and opined that it was “too
high” and inconsistent with previous findings of record. He recommended that appellant be

3
Appellant has a prior traumatic injury claim under OWCP File No. xxxxxx238 which OWCP accepted for cervical
radiculitis, thoracic sprain, lumbar sprain, and shoulder pain. He was receiving wage-loss compensation for
intermittent disability on the supplemental rolls under OWCP File No. xxxxxx238 when the present occupational
disease claim was filed. On November 25, 2013 OWCP granted appellant a schedule award under that claim for two
percent permanent impairment of the left upper extremity. By decision dated December 27, 2017, the Board affirmed
the hearing representative’s decision which affirmed the left upper extremity schedule award. Docket No. 17-1116
(issued December 27, 2017). Appellant’s claims have not been administratively combined by OWCP.
4

A.M.A., Guides (6th ed. 2009).

2

referred for a second opinion evaluation. The DMA determined the date of maximum medical
improvement to be November 20, 2014.
On December 8, 2015 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. James Stiehl, a Board-certified orthopedic surgeon, for a
second opinion evaluation in order to determine whether he sustained permanent impairment of
his accepted bilateral carpal tunnel syndrome and right trigger finger condition in accordance with
the A.M.A., Guides.
In an impairment evaluation dated January 20, 2016, Dr. Stiehl reviewed appellant’s
history of injury, and the medical evidence including the February 14, 2011 EMG study. He noted
that the February 14, 2011 EMG study showed a motor nerve conduction latency of 4.5 minutes
in the left median nerve and 4.2 minutes sensory delay in the right wrist. Physical examination
findings included negative bilateral Phalen’s and Tinel’s signs and normal bilateral wrist and
fingers range of motion. Using Table 15-23, page 449 of the sixth edition of the A.M.A., Guides
Dr. Stiehl placed appellant in grade modifier 1, with mild symptoms, which carries a default value
of two percent permanent impairment of each upper extremity. He opined that appellant reached
maximum medical improvement on July 17, 2014.
On May 3, 2016 Dr. Morley Slutsky, a Board-certified occupational medicine specialist,
acting as an OWCP DMA, reviewed the impairment ratings by both Dr. Allen and Dr. Stiehl. He
found that the EMG test findings met the A.M.A., Guides criteria for compression neuropathy
under Table 15-23, page 449. The DMA found the date of maximum medical improvement to be
January 20, 2016, the date of Dr. Stiehl’s examination. Using Table 15-23 at page 449, he rated
appellant’s right carpal tunnel syndrome. The DMA found the three grade modifiers of history,
physical findings, and test results resulted in an average grade modifier of 1. He concluded that
appellant had two percent permanent impairment of the right upper extremity. For the left upper
extremity, the DMA found a history grade modifier of 1, a grade modifier for physical findings of
0, a grade modifier for test findings of 1, which resulted in an average grade modifier of -1 or zero
impairment. He determined the date of maximum medical improvement to be January 20, 2016,
the date of Dr. Stiehl’s examination. The DMA explained that his evaluation of appellant’s left
wrist permanent impairment differed from Dr. Stiehl’s because Dr. Stiehl had not documented
more than one motion per joint, which was not consistent with the validation criteria in section
15.7 of the A.M.A., Guides, page 464. Therefore appellant was assigned a zero grade modifier for
physical examination findings.
By decision dated June 22, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of the right upper extremity.
On June 30, 2016 counsel requested a telephonic hearing before an OWCP hearing
representative, which was held on January 25, 2017.
By decision dated March 2, 2017, the hearing representative affirmed the June 22, 2016
decision.

3

LEGAL PRECEDENT
Under section 8107 of FECA5 and section 10.404 of the implementing federal regulations,6
schedule awards are payable for permanent impairment of specified body members, functions or
organs. FECA, however, does not specify the manner in which the percentage of impairment shall
be determined. For consistent results and to ensure equal justice under the law for all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX) condition, which is then adjusted by grade modifiers based on functional history
(GMFH), physical examination (GMPE), and clinical studies (GMCS).9 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.11 In
Table 15-23, grade modifier levels (ranging from zero to four) are described for the categories test
findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical adviser
providing rationale for the percentage of impairment specified.13

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
9

Id. at 383-419.

10

Id. at 411.

11

Id. at 449.

12

Id. at 448-49.

13
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).

4

ANALYSIS
The Board finds that appellant has not established greater than two percent permanent
impairment of the right upper extremity, for which he previously received a schedule award.
Dr. Allen, an examining Board-certified internist and neurologist determined that appellant
had a six percent impairment of each upper extremity due to his accepted bilateral carpal tunnel
syndrome. He assigned a grade modifier of 1 for test findings of conduction delay, a grade
modifier of 1 for mild intermittent symptoms, and a grade modifier of 3 for physical findings of
weakness. On March 20, 2015 the DMA reviewed Dr. Allen’s report and determined that it was
of limited probative value as it was inconsistent with previous medical findings. The Board notes
that, while Dr. Allen assigned a grade modifier of 3 for weakness of both wrists, he did not
document significant weakness. Dr. Allen related that regarding muscle strength appellant was
5/5 for flexion, extension, radial and ulnar deviation, and 4/5 for grip and opposition strength. To
be of probative value, the medical evidence must describe the impairment in sufficient detail so
that it can be visualized on review and utilized to compute the percentage of impairment in
accordance with the A.M.A., Guides.14 Dr. Allen failed to adequately explain how the A.M.A.,
Guides supported his findings of a greater impairment.15 Since Dr. Allen did not explain how
appellant’s examination findings would warrant a grade 3 modifier, his opinion is of limited
probative value.
OWCP properly referred appellant for a second opinion evaluation as Dr. Allen’s report
was of limited probative value. Dr. Stiehl, the second opinion physician determined that appellant
had two percent permanent impairment of each upper extremity due to his accepted bilateral carpal
tunnel syndrome. He noted that appellant’s motor conduction delay which would place him in
grade modifier 1 of Table 15-23 of the A.M.A., Guides. Appellant’s history of mild symptoms,
with normal physical examination findings, would result in the default rating of two percent.
Therefore he concluded that pursuant to Table 15-23 appellant had two percent permanent
impairment of each upper extremity.
The DMA determined that appellant had only two percent permanent impairment of the
right upper extremity. OWCP determined that the weight of the evidence was represented by the
opinion of the DMA.
The DMA properly applied Table 15-23, which pertains to entrapment/compression
neuropathy to evaluation of appellant’s right wrist permanent impairment. He explained that
appellant’s right wrist conduction delay and mild intermittent symptoms, with normal physical
findings placed appellant in grade 1 of this Table. The DMA concurred with Dr. Stiehl that
application of the formula for grade modifiers resulted in a total impairment value of two percent
permanent impairment of the right wrist. The Board finds that the DMA properly reviewed the
EMG/NCV testing and explained his findings with regard to history and physical examination by
reviewing the medical findings in the record and applying them to the criteria set forth in the
A.M.A., Guides.

14

See G.D., Docket No. 16-1712 (issued August 11, 2017).

15

Id.

5

The Board thus finds that well-rationalized opinions of the second opinion physician and
the DMA represent the weight of the medical evidence regarding permanent impairment of
appellant’s right wrist.16
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established greater than two percent permanent
impairment of his right upper extremity, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

6

